     Case 2:08-cr-00114-TLN-DB Document 401 Filed 12/04/20 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                      No. 2:08-cr-00114-TLN-DB
12                      Plaintiff,
13           v.                                      ORDER
14    STEFAN A. WILSON,
15                      Defendant.
16

17          This matter is before the Court on Defendant Stefan A. Wilson’s (“Defendant”) Motion

18   for Compassionate Release. (ECF No. 393.) The Government filed an opposition. (ECF No.

19   397.) Defendant filed a reply. (ECF No. 399.) For the reasons set forth below, the Court

20   DENIES Defendant’s motion.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                     1
     Case 2:08-cr-00114-TLN-DB Document 401 Filed 12/04/20 Page 2 of 5


 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          On March 17, 2009, Defendant pleaded guilty to two counts of a 31-count indictment.

 3   (ECF No. 61.) Count 14 charged wire fraud in violation of 18 U.S.C. § 1343. (ECF No. 10.)

 4   Count 31 charged making and subscribing a false tax return in violation of 26 U.S.C. § 7206(1).

 5   (Id.) On September 15, 2009, the Honorable Lawrence K. Karlton sentenced Defendant to a 236-

 6   month term of imprisonment to be followed by a 36-month term of supervised release. (ECF No.

 7   105.) On May 18, 2011, on remand from the Ninth Circuit, Judge Karlton again sentenced

 8   Defendant to a 236-month term of imprisonment to be followed by a 36-month term of supervised

 9   release. (ECF No. 130.) Defendant is currently serving his sentence at Federal Correction

10   Institution (“FCI”) Safford. He has served approximately 152 months of his 236-month sentence

11   of imprisonment, and his projected release date with good conduct time is December 13, 2024.

12          On October 21, 2020, Defendant filed the instant Motion for Compassionate Release

13   pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF No. 393.) Defendant requests the Court reduce his

14   term of imprisonment to time served due to the COVID-19 pandemic. (Id. at 5.) Defendant is 57

15   years old and claims he is particularly vulnerable to COVID-19 because he suffers from asthma

16   and hypertension. (Id. at 8.) He cites the conditions of confinement as an additional factor in his

17   vulnerability. (Id. at 7.) In opposition, the Government argues the Court should deny

18   Defendant’s Motion because Defendant failed to demonstrate extraordinary and compelling

19   reasons to warrant release, Defendant is a continuing danger to the community, and the 18 U.S.C.

20   § 3553(a) (“§ 3553(a)”) factors do not support a reduced sentence. (See generally ECF No. 397.)
21          II.     ANALYSIS

22          Generally, a court “may not modify a term of imprisonment once it has been imposed.”

23   18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25 (2010). The

24   compassionate release provision of 18 U.S.C. § 3582(c)(1)(A) sets forth a rare exception to the

25   general rule. However, relief under 18 U.S.C. § 3582(c)(1)(A) is only available

26                  upon motion of the defendant after the defendant has fully exhausted
                    all administrative rights to appeal a failure of the Bureau of Prisons
27                  [(“BOP”)] to bring a motion on the defendant’s behalf or the lapse of
                    30 days from the receipt of such a request by the warden of the
28                  defendant’s facility, whichever is earlier.
                                                        2
     Case 2:08-cr-00114-TLN-DB Document 401 Filed 12/04/20 Page 3 of 5


 1   18 U.S.C. § 3582(c)(1)(A).

 2          In the instant case, it is undisputed that Defendant has met the threshold exhaustion

 3   requirement. Defendant made a request to the warden on June 2, 2020. (ECF No. 393-5 at 2.)

 4   The warden denied Defendant’s request on June 24, 2020. (Id.) Because 30 days have elapsed

 5   since June 2, 2020, Defendant has met the exhaustion requirement. See 18 U.S.C. §

 6   3582(c)(1)(A).

 7          Despite having met the exhaustion requirement, Defendant is eligible for compassionate

 8   release only if he can demonstrate there are “extraordinary and compelling reasons” for a

 9   sentence reduction and such a reduction is “consistent with applicable policy statements issued by

10   the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Defendant has not met his burden.

11          The Sentencing Commission’s relevant policy statement on compassionate release

12   identifies medical conditions that satisfy the “extraordinary and compelling” requirement.

13   U.S.S.G. § 1B1.13, cmt. n. 1(A). More specifically, the “extraordinary and compelling”

14   requirement is met where a defendant is: (i) suffering from a terminal illness; or (ii) suffering

15   from a serious physical or medical condition, serious functional or cognitive impairment, or

16   deteriorating physical or mental health because of the aging process, “that substantially

17   diminishes the ability of the defendant to provide self-care within the environment of a

18   correctional facility and from which he or she is not expected to recover.” Id.

19          Defendant’s medical records — filed under seal — indicate he suffers from various

20   medical conditions, including essential (primary) hypertension and asthma. The Court is mindful
21   that people with certain medical conditions, including hypertension and asthma, can be more

22   vulnerable to COVID-19. However, while the Centers for Disease Control and Prevention

23   (“CDC”) clearly identifies pulmonary hypertension as a high-risk factor, the CDC states

24   individuals who suffer from general hypertension “might” be at higher risk. See generally

25   Centers for Disease Control, Coronavirus Disease 2019 (COVID-19), People Who Are at Higher

26   Risk, available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
27   with-medical-conditions.html (last visited December 1, 2020). Moreover, Defendant’s medical

28   records indicate he has been prescribed lisinopril to treat his hypertension. Regarding
                                                        3
     Case 2:08-cr-00114-TLN-DB Document 401 Filed 12/04/20 Page 4 of 5


 1   Defendant’s asthma, the CDC recognizes moderate to severe asthma as a possible risk factor. See

 2   id. But Defendant’s medical records indicate he has been prescribed inhalers to control his

 3   asthma. Defendant argues he is immunocompromised because he uses a corticosteroid to treat his

 4   asthma. (ECF No. 393 at 17.) Yet Defendant fails to provide any specific evidence as to what

 5   extent his immune system is compromised, if at all. Lastly, the BOP currently reports only two

 6   active inmate cases of COVID-19 at FCI Safford. As such, Defendant’s concerns are arguably

 7   too speculative at this time. See United States v. Eberhart, 448 F. Supp. 3d 1086, 1090 (N.D.

 8   Cal. 2020) (“General concerns about possible exposure to COVID-19 do not meet the criteria for

 9   extraordinary and compelling reasons for a reduction in sentence set forth in the Sentencing

10   Commission’s policy statement.”). For these reasons, the Court concludes Defendant is neither

11   terminally ill nor subject to a serious or unrecoverable condition that substantially diminishes his

12   ability to provide self-care within a BOP facility. See U.S.S.G. § 1B1.13, cmt. n. 1(A).

13          In sum, the Court declines to grant Defendant’s motion for compassionate release because

14   Defendant has not shown there are extraordinary and compelling reasons for his release.

15   Therefore, the Court need not address whether Defendant is a danger to the community or the §

16   3553(a) factors. See U.S.S.G. § 1B1.13(2) (requiring defendant to show he is “not a danger to the

17   safety of any other person or to the community”); see also 18 U.S.C. § 3582(c)(1)(A) (requiring

18   consideration of the § 3553(a) factors before granting compassionate release).

19          However, the Court notes that the § 3553(a) factors do not support a sentence reduction.

20   Defendant requests a time served sentence, having served approximately 152 months of his 236-
21   month sentence of imprisonment. (ECF No. 393 at 21.) Defendant admits “the circumstances of

22   the present offense qualified [him] for the 236-month sentence,” but he argues “the overriding

23   factor under § 3553(a) that was not present at the time of sentencing is the COVID-19 pandemic

24   and the serious risk it presents.” (Id. at 17.) Defendant also emphasizes the extensive

25   programming and other positive steps he has taken in prison. (Id. at 19.) The Court commends

26   Defendant’s efforts toward self-improvement while in custody, but the Court is not persuaded that
27   Defendant’s progress justifies such a drastic sentence reduction. And although the § 3553(a)

28   factors specifically include the need to provide Defendant with medical care in the most effective
                                                        4
     Case 2:08-cr-00114-TLN-DB Document 401 Filed 12/04/20 Page 5 of 5


 1   manner, it appears FCI Safford has thus far been capable of adequately addressing Defendant’s

 2   medical needs. Therefore, Defendant’s medical needs do not outweigh the other § 3553(a)

 3   factors that support a 236-month sentence.

 4          III.   CONCLUSION

 5          For the foregoing reasons, the Court hereby DENIES Defendant’s Motion for

 6   Compassionate Release. (ECF No. 393.)

 7          IT IS SO ORDERED.

 8   DATED: December 3, 2020

 9

10

11
                                                                Troy L. Nunley
12                                                              United States District Judge

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     5
